Simmons, C. J.
1. Under the facts alleged in the petition, the remedy at law was not as complete as in equity, and the court did not err in overruling the demurrer.
2. The evidence was conflicting on the material issues, and the judge did not abuse his discretion in granting the injunction.

Judgment affirmed.


All the Justices concurring.

Injunction. Before Judge Reagan. Monroe county. June 14, 1900.
Gabaniss & Willingham, for plaintiff in error.
¿¡tone & Williamson and Persons & Persons, contra.